Order filed December 1, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00759-CV
                                 ____________

                  PEARLAND URBAN AIR, LLC, Appellant

                                         V.

    LESLIE VALDEZ, INDIVIDUALLY AS AS NEXT FRIEND OF HER
                  MINOR CHILD, V.C., Appellee


                    On Appeal from the 270th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2022-17046


                                      ORDER

      The reporter’s record in this case was due November 1, 2022. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order the official court reporter of the 270th District Court to file the
record in this appeal within 10 days of the date of this order.


                                   PER CURIAM


Panel Consists of Justices Spain, Poissant, and Wilson.